Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/904,695 filed on June 18, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on January 21, 2022 subsequent to a final rejection mailed on November 21, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on November 21, 2021 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed January 21, 2022 has been entered.
Applicant has amended claims 1, 7, 13, 18-19, 24-25 and 30, and has added claim 31.  Claims 1-31 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on January 21, 2022 are directed to amended version of claims where said amendments necessitated a new search and new ground of rejection that appears below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-5, 7-11, 13-17, 19-24 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallapuro et al., US 9,300,978 B2 (Hallapuro) in view of Suzuki, US 2011/0293017 A1 (Suzuki), in view of Seregin et al., US 2013/0272409 A1 (Seregin) and further in view of Holcomb et al., US 2005/0111547 (Holcomb).
With respect to claim 1, Hallapuro discloses an apparatus [FIG. 2, col. 6, line 36], comprising: a video encoder [FIG. 2, col. 6, line 36] for encoding a block [col. 3, lines 4-7 – ref. to “a current image block”] in a picture [col. 3, line 7 – ref. to “current image”] by selecting an order of motion vector predictor candidates for the block [col. 3, lines 8-10 – ref. to “wherein a rank order of each motion vector predictor of the plurality of motion vector predictors is determined based at least in part on at least one of a coding mode of a block”], based on common information available at both the encoder and a corresponding decoder [col. 3, lines 16-17 – ref. to “indication representative of the rank order of the selected motion vector predictor”], wherein said common information comprise a reference frame index of the motion vector predictor candidates [col. 3, lines 22-28: “a rank order of each motion vector predictor of the plurality of motion vector predictors is determined based at least in part on at least one of a coding mode of a block from which the respective motion vector predictor is derived and a reference index the motion vector predictor candidates are arranged in a descending order of the reference frame index. However, Seregin discloses wherein the motion vector predictor candidates are arranged in a descending order of the reference frame index [abstract, pars. 6, 32-33, see also par. 78 where POC stands for picture order count]. Furthermore, Holcomb discloses wherein a motion vector can be determined based on a distance between a reference frame and a current frame [pars. 86-88, 98 – this limitation is well-known in the art of video coding and is an established procedure for motion vector estimation; the examiner could have taken Official Notice in rejecting this limitation but preferred to provide an evidence to make the record clear]. Therefore, in view of disclosures by Suzuki, Seregin and Holcomb, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to combine Hallapuro, Suzuki, Seregin and Holcomb with the motivation to devise a moving picture coding method in which prediction mode motion vector information of a current block in a current frame is not transmitted from an encoding side; selecting, from among multiple candidate reference frames, a frame(s) to be referenced to in the prediction mode; and 
With respect to claim 2, Hallapuro, Suzuki and Holcomb, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Hallapuro discloses wherein the characteristic comprises a motion vector candidate selection frequency in a number of already encoded blocks [FIG. 8, col. 9, lines 55-67]. 
With respect to claim 3, Hallapuro, Suzuki and Holcomb, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Hallapuro discloses wherein a category classification is performed to determine one of a plurality of categories to which the block belongs, and the motion vector candidate selection frequency is determined from the number of already encoded blocks that belong to the same one of the plurality of categories as the block [col. 8, lines 50-63, see also FIGS. 5(a)-5(b) depicting two possible locations of blocks A, B and C in relation to current block P]. 
With respect to claim 4, Hallapuro, Suzuki and Holcomb, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Hallapuro discloses wherein a criterion for the category classification is a block prediction type [col. 6, lines 39-49, FIG. 2: “image 200 undergoes either inter-prediction 206 or intra-prediction 208”]. 
With respect to claim 5, Hallapuro, Suzuki and Holcomb, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. 
With respect to claims 7-11, the claims are drawn to encoding methods performing a series of steps that are commensurate in scope with steps of claims 1-5, respectively. Furthermore, Hallapuro discloses system and method for video coding [abstract]. Therefore, claims 7-11 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-5, respectively.
With respect to claims 13-17, the claims are drawn to video decoders performing the inverse of a series of steps that are commensurate in scope with steps of claims 1-5, respectively. Furthermore, Hallapuro discloses system and method for video coding [abstract, FIG. 10, col. 10, lines 45-57 – noting that coder of FIG. 10 comprises encoder and decoder]. Therefore, claims 13-17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-5, respectively.
With respect to claims 13-17, the claims are drawn to video decoders performing the inverse of a series of steps that are commensurate in scope with steps of claims 1-5, respectively. Furthermore, Hallapuro discloses system and method for video coding [abstract, FIG. 10, col. 10, lines 45-57 – noting that coder of FIG. 10 comprises encoder and decoder]. Therefore, claims 13-17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-5, respectively.
With respect to claims 19-23, the claims are drawn to decoding methods performing a series of steps that are commensurate in scope with steps of claims 13-17, 
With respect to claims 25-29 and 31, the claims are drawn to computer-readable storage media containing encoded video signal stored thereon that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-5 and 19, respectively. Furthermore, Hallapuro discloses a program for video coding [col. 2, lines 53-61 – noting that coder of FIG. 10 comprises encoder and decoder]. Therefore, claims 25-29 and 31 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-5 and 19, respectively.

Allowable Subject Matter
Claims 6, 12, 18, 24 and 30 allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 6, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.

“an order of the second motion vector predictor candidate for the second component is adapted responsive to a predictor index of the first component.”
With respect to claims 12, 18, 24 and 30, the claims are drawn to different implementation of video coding method, device and program that include the above-mentioned limitations and are, therefore, allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Dai et al., “Motion Vector Coding based on Predictor Selection and Boundary-matching Estimation,” IEEE Multimedia Signal Processing Conference, MMSP ’09, October 5-7, 2009, pp. 1-5.
Holcomb et al., EP 1528812 A1, discloses motion vector prediction method.
Schwarz et al., US 2006/0083308 Al, discloses apparatus and method for generating a coded video sequence.
Lee et al., US 2008/0159400 Al, discloses apparatus and method for predicting motion vector using global motion vector.
Tourapis et al., US 2004/0047418 Al, discloses timestamp-independent motion vector prediction.
Chen et al., US 2013/0163668 A1, discloses performing motion vector prediction.
Chuang et al., CA 3063746 A1, discloses motion vectors constraint for video coding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485